. Case 1:19-cr-00016-TSK-MJA Document 102 Filed 06/25/20 Page 1of1 PagelD #: 372

From? Brendan 2 | Boddie

HIABEA-0S FILED
Fel Beck le JUN 9.5 2020
P.o. Box se

U.S. DISTRICT COURT-WVND
CLARKSBURG, WV~26301

Reaver WV, ASBIZ

“Tot Clerk
United Stetes DiStrict Coor+
Northern DSTrict oF West ViCginicn
Soo \wes¢ Pike St¥e|et, Raom 3a
PRO Box 2851
Clarks bur WY 1 2.6 202-2BS 7

TO whom if Morrt Concern

eT ldrenclon 2% Bacidie hereby fequest &
Copy of the Grand TULy MiMotreS 10 My
jadictment, Case NO. \\ICRI6-2 onder The
Freedom of Information ActCFo©la ,
Suse.$ Ss aCzcc8) W.VA code Ban $324

| eas to AY B-i-] ClesisNexis2601 ©Su0p-200% ).
oT (eed tre recooS for ajidence Ond
VeSeoTh PuPOSeS tors my A®SSCEXKO
motion corrently on the dechet. Please

Formed documents cerkFied to thw, address
Chore. Then, YOO:

 

& oe Pee ey * 2 -: > _ Dan. neler RAALS
